  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES McCONICO, JR.,       )
                           )
     Petitioner,           )
                           )                     CIVIL ACTION NO.
     v.                    )                      2:19cv111-MHT
                           )                           (WO)
ALABAMA BOARD OF PARDONS & )
PAROLE, et al.,            )
                           )
     Respondents.          )

                                   ORDER

       It     is   ORDERED      that     petitioner's      motion     for

certificate of appealability (doc. no. 48) is denied as

moot, and on the merits.

       Petitioner       filed   his    motion     for   certificate    of

appealability in order to appeal the court’s June 7,

2019        judgment.        See      Motion    for     Certificate    of

Appealability (doc. no. 48).                   Shortly after entering

the judgment, the court received petitioner’s earlier

mailed motion for additional time to file an objection

to the recommendation of the United States Magistrate

Judge.        See Motion for Additional Time (doc. no. 44).

The court then vacated the judgment (before receiving
petitioner’s     notice    of     appeal          and       motion   for

certificate of appealability) and granted the motion

for   additional   time   to    file     an       objection     to   the

recommendation.        See Order (doc. no. 45).                 In sum,

there is no need for a certificate of appealability now

because the contested judgment is no longer in force;

thus the motion is moot.

      In   any   case,    to    obtain        a     certificate       of

appealability    the   prisoner   must     make         a   "substantial

showing of the denial of a constitutional right."                     28

U.S.C. § 2253(c)(2).      The court finds that petitioner

has failed to make this showing because the judgment he

appeals from has been vacated.

      DONE, this the 15th day of July, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
